Order modified by reducing the alimony to the sum of twenty dollars per week and the counsel fee to the sum of $100, and by striking out the provisions with respect to payment within ten days after service of a certified copy of the order and with respect to the time of payment of counsel fee. As thus modified the order is affirmed, without costs. The arrears of alimony shall be paid within five days after the entry of the order hereon. The counsel fee shall be payable one-half on or before the 14th day of December, 1939, and the balance on or before the day of trial, the case to be tried during the December, 1939, term, sometime after December fourteenth, subject to the approval of the justice presiding at said term. The determination made by this court is solely on the basis of the affidavits submitted. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.